DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations, that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: a marker position obtaining section…a determination section…..a target point position calculation section as in Claim 1, and a position estimating section, a filtering section…..as in Claim 5..
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060120606 A1 (Furuhash), in view of US 20150243016 A1 (Moteki) and in further view of US 20050234333 A1 (Takemoto).
Regarding Claims 1 and 7-8, Furuhashi teaches:
An information processing device for obtaining positional information of a target object having a plurality of markers, the information processing device comprising: a marker position obtaining section configured to extract images of the markers from a photographed image obtained by photographing the target object, and obtain position coordinates of representative points of the markers in a three-dimensional space; a determining section configured to determine validity of the position coordinates of the representative points of the markers by evaluating visibility indicating degrees of occlusion of the markers on a basis of areas of the images of the markers; and a target point position calculating section configured to obtain position coordinates of the target object using position coordinates determined to be valid, and output the position coordinates of the target object (Furuhashi: Figs. 2-5A-B, an image processing system that captures image, extract features including multiple markers e.g. in Fig. 3, assigns weights depending on locations and sizes of markers (i.e. validity of markers because of distortion errors) [0048]-[0052], and derives positional info of a target object).
Furuhashi does not teach explicitly on determining validity of the position coordinates. However, Moteki teaches (Moteki: Figs. 6A-D and [0065]-[0069], detecting marker reliability conditions, failure index to indicate validity of markers to be used in positional determination).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Furuhashi with determining validity of the position coordinates as further taught by Moteki. The advantage of doing 
Furuhashi does not teach explicitly on evaluating visibility indicating degrees of occlusion of the markers on a basis of areas of the images of the markers. However, Takemoto teaches (Takemoto: Fig. 8, detect and remove markers with suspicious of partial occlusion).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Furuhashi with evaluating visibility indicating degrees of occlusion of the markers on a basis of areas of the images of the markers as further taught by Takemoto. The advantage of doing so is to provide a mechanism to detect erroneous markers to improve the accuracy of position detection (Takemoto: [0002]-[0014]).
Allowable Subject Matter
The Claim 2 is objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to Claim 2, none of cited references teaches the determining section calculates the visibility on a basis of area ratios of the images of the markers in the photographed image to images of the markers on a model formed by projecting an object model of the target object disposed in a virtual three-dimensional space onto an imaging plane.
Furthermore, Kotake teaches a system and method of using multiple markers to determine the position and orientation as in Figs. 1-3 and using different markers for 
Claims 3-4 depend on Claim 2, therefore are objected for the same reasons as Claim 2. 
The Claim 5 is objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, none of cited references, along or in combination, teaches “a filtering section configured to determine final position coordinates of the target object by synthesizing, at a predetermined ratio, output position coordinates of the target object, the output position coordinates being output by the target point position calculating section, and estimated position coordinates of the target object, the estimated position coordinates being estimated by the position estimating section; wherein the filtering section increases a synthesis ratio of the estimated position coordinates of the target object for a predetermined time according to switching between validity and invalidity of the position coordinates of the representative points of the markers.”
Claim 6 depends on Claim 5, therefore is objected for the same reasons as Claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649